 



Exhibit 10.3D
ALTIRIS, INC. 2002 STOCK PLAN
RESTRICTED STOCK UNIT AGREEMENT
The grantee named below (“Grantee”) has been granted restricted stock units
(“RSUs”), which are the right to acquire common stock (the “Common Stock”) of
Altiris, Inc. (the “Company”) at the time of vesting provided certain conditions
are met. RSUs are subject to the terms and conditions set forth in this
Restricted Stock Unit Agreement and Exhibit A hereto. Unless otherwise defined
herein, the terms defined in the 2002 Stock Plan (the “Plan”) shall have the
same defined meanings in this Restricted Stock Unit Agreement. The following is
a summary of the terms of the grant:

     
Name of Grantee
  «Employee_Name»
 
   
Date of Grant
  «Vesting_Start1»
 
   
Total Number of Shares Subject
To This RSU Grant
  «RSUs_»
 
   
Vesting Commencement Date
  «Vesting_Start1»

WHEREAS the Grantee is a Service Provider, and the Grantee’s continued service
is considered by the Company to be important for the Company’s (or its
Subsidiary’s) continued growth; and
WHEREAS in order to give the Grantee an opportunity to acquire an equity
interest in the Company as an incentive for the Grantee to participate in the
affairs of the Company (or its Subsidiary), the Administrator granted on the
date of grant set forth above (the “Grant Date”) to the Grantee RSUs subject to
the terms and conditions of the Plan, which are incorporated herein by
reference, and pursuant to this Restricted Stock Unit agreement which includes
Exhibit A hereto (the “Agreement”).
THEREFORE, the parties agree as follows:

1)   Grant. The Company hereby agrees to issue to the Grantee Shares at the time
of vesting of the RSU award provided the vesting requirements, described below
are met.   2)   Issuance of Shares at Vesting. 1/3 of the shares issuable
pursuant to this Agreement shall vest on each anniversary of the Vesting
Commencement Date (as set forth herein), provided that the Purchaser continues
to be a Service Provider through such vesting dates.

Grantee will vest in the RSUs on the vesting dates listed above provided Grantee
is a Service Provider from the time of the grant through the relevant vesting
date. Upon vesting, Shares will be issued to Grantee subject to the limitations
set forth in the Plan and this section. No Shares shall be issued upon vesting
of the RSUs unless such issuance complies with all relevant provisions of U.S.
and applicable foreign law and the requirements of any stock exchange upon which
the Shares are then listed. The Grantee understands that his or her
participation in the Plan is conditioned on the Company obtaining all necessary
orders, decisions, rulings and approvals from the relevant governmental
regulatory authorities. In addition, the Company reserves the right, in its sole
discretion, to require the Grantee to immediately sell all Shares that the
Grantee is entitled to upon vesting if the issuance of Shares would not comply
with local Applicable Law.

3)   Termination of Employment. If Grantee ceases to be a Service Provider at
any time prior to any of the vesting dates set forth above, he or she will
forfeit all unvested RSUs as of the date of termination. For this purpose, the
date of termination of employment or service will be measured from the last day
of active employment or service and will not be extended by any notice of
termination period required under local law.   4)   Shareholder Rights. The RSUs
are mere bookkeeping entries. They represent an unfunded and unsecured promise
to issue Shares to the Grantee upon vesting if the vesting requirements are met.
The award of RSUs

1



--------------------------------------------------------------------------------



 



    does not entitle the Grantee to any rights as a stockholder (e.g., no voting
or dividend rights). However, if the vesting requirements are met and the
Grantee is issued Shares, then the Grantee will have all rights as a stockholder
associated with ownership of Shares when the Shares are issued.   5)  
Adjustment for Stock Split. All references to the number of Shares in this
Agreement shall be appropriately adjusted to reflect any stock split, stock
dividend or other change in the Shares which may be made by the Company after
the date of this Agreement.   6)   Tax Consequences. Grantee represents that he
or she has reviewed with Grantee’s own tax advisors the federal, state, local
and foreign tax consequences of this investment and the transactions
contemplated by this Agreement. Grantee represents that it is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. Grantee understands that Grantee (and not the Company or any
Subsidiary) shall be responsible for Grantee’s own tax liability that may arise
as a result of this investment or the transactions contemplated by this
Agreement as set forth is Section 14 of the Plan.   7)   Responsibility for
Taxes. Regardless of any action the Company or Grantee’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), Grantee acknowledges that the ultimate liability for all Tax-Related
Items legally due by him or her is and remains Grantee’s responsibility and that
the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs grant, including the grant, vesting, the subsequent sale of Shares
acquired pursuant to vesting and the receipt of any dividends or dividend
equivalents (if any); and (2) do not commit to structure the terms of the grant
or any aspect of the RSU to reduce or eliminate Grantee’s liability for
Tax-Related Items. Prior to vesting of the RSU, Grantee shall pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or the
Employer. In this regard, Grantee authorizes the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by Grantee from
Grantee’s wages or other cash compensation paid to him or her by the Company
and/or the Employer or from proceeds of the sale of the Shares. Alternatively,
or in addition, if permissible under local law, the Company may (1) sell or
arrange for the sale of Shares that Grantee acquires to meet the withholding
obligation for Tax-Related Items, and/or (2) withhold in Shares, provided that
the Company only withholds the amount of Shares necessary to satisfy the minimum
withholding amount. Finally, Grantee shall pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold as a result of Grantee’s participation in the Plan or Grantee’s
purchase of Shares that cannot be satisfied by the means previously described.
Company may refuse to deliver the Shares if Grantee fails to comply with his or
her obligations in connection with the Tax-Related Items as described in this
section.   8)   Nature of Grant. In accepting the grant, Grantee acknowledges
that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
Agreement; (ii) the grant of the RSU is voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted repeatedly in the past;
(iii) all decisions with respect to future RSU grants, if any, will be at the
sole discretion of the Company; (iv) Grantee’s participation in the Plan shall
not create a right to further employment or service or service with the Employer
and shall not interfere with the ability of the Employer to terminate Grantee’s
employment or service relationship at any time with or without cause;
(v) Grantee is voluntarily participating in the Plan; (vi) the RSU is an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of his or her employment or service contract, if any;
(vii) the RSUs are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (viii) in the event that
Grantee is not an employee of the Company, the RSU grant will not be interpreted
to form an employment or service contract or relationship with the Company; and
furthermore, the RSU grant will not be interpreted to form an employment or
service contract

2



--------------------------------------------------------------------------------



 



    with the Employer or any Subsidiary or affiliate of the Company; (ix) the
future value of the underlying Shares is unknown and cannot be predicted with
certainty; (x) if the value of Shares acquired upon vesting may increase or
decrease in value; and no claim or entitlement to compensation or damages arises
from termination of RSUs, and no claim or entitlement to compensation or damages
shall arise from any diminution in value of the RSUs or Shares received upon
vesting of RSUs resulting from termination of Grantee’s employment or service by
the Company or Grantee’s actual Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and Grantee irrevocably releases the
Company and the Grantee’s actual Employer from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this RSUs Agreement,
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim; and (xi) in the event of involuntary termination of Grantee’s
employment or service (whether or not in breach of local labor laws), Grantee’s
right to receive RSUs and vest under the Plan, if any, will terminate effective
as of the date that Grantee is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
or service would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment or service (whether or not in breach of local labor laws), Grantee’s
right to receive Shares pursuant to the RSUs after termination of employment or
service, if any, will be measured by the date of termination of Grantee’s active
employment or service and will not be extended by any notice period mandated
under local law; the Administrator shall have the exclusive discretion to
determine when Grantee is no longer actively employed for purposes of the RSUs
award.   9)   Data Privacy. Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of Grantee’s
personal data as described in this document by and among, as applicable, the
Employer, and the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing Grantee’s participation in the Plan.
Grantee understands that the Company and the Employer hold certain personal
information about him or her, including, but not limited to, Grantee’s name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all RSUs or any other entitlement
to Shares awarded, canceled, vested, unvested or outstanding in Grantee’s favor,
for the purpose of implementing, administering and managing the Plan (“Data”).
Grantee understands that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in Grantee’s country or elsewhere (including outside
of the European Union), and that the recipient’s country may have different data
privacy laws and protections than Grantee’s country. Grantee understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Grantee may elect to deposit any Shares acquired
upon vesting of the RSU. Grantee understands that Data will be held only as long
as is necessary to implement, administer and manage Grantee’s participation in
the Plan. Grantee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Grantee understands, however, that refusing or withdrawing his
or her consent may affect his or her ability to participate in the Plan. For
more information on the consequences of Grantee’s refusal to consent or
withdrawal of consent, Grantee understands that he or she may contact his or her
local human resources representative.   10)   General Provisions.

  a)   This Agreement shall be governed by the laws of the State of Utah. This
Agreement, subject to the terms and conditions of the Plan represents the entire
agreement between the parties with respect to the grant of RSUs to the Grantee.
In the event of a conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan shall prevail.

3



--------------------------------------------------------------------------------



 



  b)   Any notice, demand or request required or permitted to be given by either
the Company or the Grantee pursuant to the terms of this Agreement shall be in
writing and shall be deemed given when delivered personally or deposited in the
U.S. mail, First Class with postage prepaid or deposited with generally
recognized international delivery providers (e.g., DHL), and addressed to the
parties at the addresses of the parties set forth at the end of this Agreement
or such other address as a party may request by notifying the other in writing.
    c)   The rights and benefits of the Company under this Agreement shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Grantee
under this Agreement may only be assigned with the prior written consent of the
Company.     d)   Either party’s failure to enforce any provision or provisions
of this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Agreement. The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.    
e)   Grantee agrees upon request to execute any further documents or instruments
necessary or desirable to carry out the purposes or intent of this Agreement.  
  f)   GRANTEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF RSUS IS EARNED ONLY
BY CONTINUING SERVICE A SERVICE PROVIDER AT THE WILL OF THE EMPLOYER (NOT
THROUGH THE ACT OF BEING HIRED OR PURCHASING SHARES HEREUNDER). GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH GRANTEE’S RIGHT
OR THE EMPLOYER’S RIGHT TO TERMINATE GRANTEE’S SERVICE PROVIDER RELATIONSHIP AT
ANY TIME, WITH OR WITHOUT CAUSE.     g)   If Grantee has received this or any
other document related to the Plan translated into a language other than English
and if the translated version is different than the English version, the English
version will control. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or the Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of Utah and agree that such litigation shall
be conducted only in the courts of Utah, Fourth District, or the federal courts
for the United States for the 10th Circuit, and no other courts, where this
grant is made and/or to be performed.     h)   The Company may, in its sole
discretion, decide to deliver any documents related to the RSUs granted under
and participation in the Plan or future RSUs that may be granted under the Plan
by electronic means or to request Grantee’s consent to participate in the Plan
by electronic means. Grantee hereby consents to receive such documents by
electronic delivery and, if requested, agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.     i)   The provisions of this
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

4



--------------------------------------------------------------------------------



 



By Grantee’s signature below, Grantee represents he or she is familiar with the
terms and provisions of the Plan and this Agreement (including Exhibit A hereto)
and hereby accepts this Agreement subject to all of the terms and provisions
thereof. Grantee has reviewed the Plan and this Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understands all provisions of this Agreement. Grantee agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions arising under the Plan or this Agreement.
Grantee further agrees to notify the Company upon any change in the residence.

     
GRANTEE:
  ALTIRIS, INC.
 
   
 
   
 
   
[employee’s name]
  Stephen C. Erickson, VP and CFO

5



--------------------------------------------------------------------------------



 



EXHIBIT A
TO THE
ALTIRIS, INC.
RESTRICTED STOCK UNIT AGREEMENT
This Exhibit A includes additional terms and conditions of the grant of the RSU
awards that will apply to employees in the countries listed below. Please note
that the exchange control information provided below is current as of
April 2006. However, exchange controls are subject to change and Grantees should
consult their personal advisors with respect to the applicable exchange controls
(if any) which may apply to the acquisition and/or sale of Shares. Capitalized
terms used but not defined herein shall have the same meanings assigned to them
in the Plan and the Agreement.
Argentina
This offer is private and not subject to the supervision of any Argentine
governmental authority.
If Grantee is located outside of Buenos Aires, a stamp tax may apply upon
execution of Plan documents (e.g., the Agreement). The tax is paid upon
execution of the documents and both the rate and the term for payment will
depend on the particular province.
Any benefits awarded under the Plan accrue no more frequently than on an annual
basis.
Australia
Grantee’s Restricted Stock Units are granted pursuant to the Australian Addendum
which is an addendum to the Plan. Grantee’s Restricted Stock Units are subject
to the terms and conditions as stated in the Australian Addendum, the Plan and
this Agreement.
Belgium
No special provisions.
Brazil
If Grantee is a resident of Brazil, Grantee will be required to prepare and
submit to the Central Bank of Brazil an annual declaration of the assets Grantee
hold outside of Brazil, including: (i) bank deposits; (ii) loans;
(iii) financing transactions; (iv) leases; (v) direct investments; (vi)
portfolio investments, including Shares of the Company acquired under the Plan;
(vii) financial derivatives investments; and (viii) other investments, including
real estate and other assets. Please note that foreign individuals holding
Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.
Individuals holding assets valued at less than US$100,000 are not required to
submit a declaration.
By accepting this RSU award, Grantee acknowledges that Grantee agrees to comply
with applicable Brazilian laws and pay any and all applicable taxes associated
with the vesting of the RSU award, the sale of Shares obtained pursuant to the
RSU award, and the receipt of any dividends and dividend equivalents (if any).
Canada
If employees are resident in Quebec, the following consent is required to be
given: The parties acknowledge that it is their express wish that the Agreement,
as well as all documents, notices and legal proceeds entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English. Les parties reconnaissent avoir exigé la rédaction en anglais de
cette convention, ainsi que de tous documents exécutés, avis donnés et
procédures judiciaries intentées, directement ou indirectement, relativement à
ou suite à la présente convention.

6



--------------------------------------------------------------------------------



 



Colombia
Grantee may be required to register any foreign investments Grantee hold abroad,
including Shares of the Company, with the Bank of the Republic if the value of
such foreign investments exceeds US$500,000.
Pursuant to Article 128 of the Colombian Labor Code, the Plan and related
benefits do not constitute a component of “salary” for any legal purpose.
Estonia
No special provisions.
France
The RSU grants are not French tax-qualified.
Grantee may hold Shares obtained under the Plan outside of France provided that
Grantee declares all foreign accounts, whether open, current, or closed, in
Grantee’s income tax return.
Germany
No special provisions.
India
The RSUs are not Indian tax-qualified.
When Grantee sells Shares obtained under the Plan, Grantee must repatriate the
proceeds from the sale to India within a reasonable period of time (i.e., within
two weeks). Grantee must obtain evidence of the repatriation of funds in the
form of a foreign inward remittance certificate from the bank where the funds
are deposited. A copy of this certificate must be provided to Grantee’s
Employer.
By accepting this RSU award, Grantee acknowledges that Grantee understands and
agrees that Grantee is accepting this RSU award voluntarily and a RSU granted
under the Plan does not constitute a customary right or privilege.
Japan
No special provisions.
Mexico
By accepting this RSU award, Grantee acknowledge that Grantee understands and
agrees that: (i) the RSU award is not related to the salary and other
contractual benefits granted to Grantee by Grantee’s Employer; (ii) any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of Grantee’s employment; and (iii) the
fair market value of the Shares at vesting is a fringe benefit for tax purposes
provided to Grantee on behalf of Grantee’s Employer.
Policy Statement
La invitación que the Company hace en relación con el Plan es unilateral y
discrecional, por lo tanto, the Company se reserva el derecho absoluto para
modificar o terminar el mismo, sin ninguna responsabilidad para usted. Esta
invitación y, en su caso, la adquisición de acciones, de ninguna manera
establecen relación laboral alguna entre usted y the Company. Tampoco establece
derecho alguno entre usted y su empleador.
English Translation
The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability to Grantee. This
invitation and, in Grantee’s case, the acquisition of Shares does not, in any
way, establish a labor relationship between Grantee and the Company and it does
not establish any rights between Grantee and Grantee’s Employer.

7



--------------------------------------------------------------------------------



 



Netherlands
The RSU award is being granted to Grantee as an incentive for Grantee to remain
employed with Grantee’s current Employer and is not remuneration for services
rendered.
New Zealand
No special provisions.
Puerto Rico
No special provisions.
Singapore
The offer is being made on a private basis and is, therefore, exempt from
registration in Singapore.
If Grantee is a director, associate director or shadow director of a Singaporean
affiliate of the Company, Grantee is subject to certain notification
requirements under the Singaporean Companies Act. Among these requirements is an
obligation to notify the Singaporean affiliate in writing when Grantee receives
an interest (e.g., Shares) in the Company or any related companies. In addition,
Grantee must notify the Singaporean affiliate when Grantee sells Shares of the
Company or any related company (including when Grantee sells Shares acquired at
vesting of the RSUs). These notifications must be made within two days of
acquiring or disposing of any interest in the Company or any related company. In
addition, a notification must be made of Grantee’s interests in the Company or
any related company within two days of becoming a director.
Spain
The acquisition of Shares of the Company must be declared for statistical
purposes to the Spanish Dirección General de Política Comercial e Inversiones
Exteriores (the “DGPCIE”), the Bureau for Commercial Policy and Foreign
Investments, which is a department of the Ministry of the Economy. If Grantee
acquires the Shares through the use of a Spanish financial institution, that
institution will automatically make the declaration to the DGPCIE for Grantee.
Otherwise, Grantee must make the declaration his or herself by filing a form
with the DGPCIE.
When receiving foreign currency payments derived from the ownership of the
Company Shares (i.e., dividends), Grantee must inform the financial institution
receiving the payment, the basis upon which such payment is made. Grantee will
need to provide the institution with the following information: (i) Grantee’s
name, address, and fiscal identification number; (ii) the name and corporate
domicile of the Company; (iii) the amount of the payment; the currency used;
(iv) the country of origin; (v) the reasons for the payment; and (vi) further
information that may be required.
If Grantee acquires Shares under the Plan and wishes to import the ownership
title of such Shares (i.e., share certificates) into Spain, Grantee must declare
the importation of such securities to the DGPCIE.
By accepting this RSU award, Grantee acknowledges that Grantee understands and
agrees that Grantee consents to participation in the Plan and that Grantee has
received a copy of the Plan.
Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to distribute RSU awards under the Plan to individuals
who may be employees of the Company or its subsidiaries or affiliates throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or any of its subsidiaries or affiliates on an
ongoing basis. Consequently, Grantee understands that any grant is given on the
assumption and condition that it shall not become a part of any employment
contract (either with the Company or any of its subsidiaries or affiliates) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. Further, Grantee
understands and freely accepts that there is no guarantee that any benefit
whatsoever shall arise from any gratuitous and discretionary grant since the
future value of the RSU awards and Shares is unknown and unpredictable. In
addition, Grantee understands that this grant would not be made to Grantee but
for the assumptions and conditions referred to above; thus, Grantee acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant RSU
awards shall be null and void.

8



--------------------------------------------------------------------------------



 



Sweden
No special provisions.
United Kingdom
The grant of RSUs shall be null and void and of no effect, without any liability
to the Company and the Employer, if Grantee is not both resident and ordinarily
resident in the UK on the Grant Date.
RSUs may only be settled on vesting in Shares, and not cash.
By signing the Agreement, Grantee agrees that any withholding, deduction or
payment on account of any income tax and National Insurance Contributions
(“NICs”) will occur within 90 days after the transfer of shares to Grantee upon
vesting of the RSUs (the “Due Date”). If tax and NICs withholding is not
collected from or paid by Grantee by the Due Date, the amount of any uncollected
tax and NICs shall constitute a loan owed by Grantee to Grantee’s Employer,
effective on the Due Date. Grantee agree that the loan shall bear interest at HM
Revenue and Customs’ Official Rate, will be immediately due and payable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in paragraph 7 of the Agreement. The withholding and
collection provisions contained in paragraph 7 apply equally to any NICs payable
by Grantee in respect of the RSUs.
Further to paragraph 7 of the Agreement, the Grantee may pay to the Company or
the Employer the amount of any Tax-Related Items and the Company may only
withhold in Shares to the extent that the Grantee has not already paid an amount
sufficient to cover the Tax-Related Items.
The grant of RSUs is subject to execution and delivery by Grantee of a joint
election form, which will be provided to Grantee by the Company or the Employer,
under which Grantee agrees to bear as Grantee’s primary responsibility all of
the secondary Class 1 NICs arising in respect of the vesting of Grantee’s RSUs.
Grantee also agrees to execute any such further joint election forms as may be
required between Grantee and any successor to the Company and/or the Employer.
If Grantee does not execute and deliver a joint election form to the Company or
the Employer prior to the first vesting of Grantee’s RSUs, the grant shall be
null and void without any liability to the Company and the Employer.
Directors of any UK Subsidiary and their immediate family members are required
to disclose any interest they hold in the stock of their employer company or its
parent or subsidiary companies, or in rights to acquire such stock, before the
expiration of five days from the date of receiving notice of the grant. The
director must notify the UK Subsidiary in writing of the interest and the number
and class of stock or rights to which the interest relates. The director must
also notify the subsidiary when purchasing or selling Shares.

9